DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated March 24, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 7-9, 11, 17 and 19 have been amended.  Claims 6, 16 and 20 have been cancelled.  No claims have been added.  Claims 1-5, 7-15 and 17-19 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered and is persuasive.  The amendment as provided includes the execution of a proof of work algorithm for obtaining an authenticated digital asset value and a hash of the proof of work algorithm.  Both of these functions are unique to a computer environment, similar to McRO, as there is no evidence that human beings performed these functions prior to the invention of a programmed computer and therefore do not fall within the enumerated categories of abstract ideas.  Therefore the claims are eligible under Prong One of Step 2A.  As the 2019 PEG does not require further analysis of the claim under Prong Two of Step 2A or Step 2B if the claim is held as being eligible under Prong One of Step 2A the remainder of the arguments have been fully considered but are deemed moot.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 1-2, 5, 10-12, 15 and 18 as being anticipated by Winklevoss et al. (U.S. Patent 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 3 and 13 as being unpatentable over Winklevoss in view of Patil has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn. 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 4 and 14 as being unpatentable over Winklevoss in view of Gaddam et al. has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn. 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 19 as being unpatentable over Winklevoss in view of Langschaedel et al. has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1-5, 7-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 11 and 19 recite a transaction verification step which comprises “separating the transaction on the remote database between a sender’s public key and a receiver’s public key”. In reviewing the underlying disclosure the transaction process is started with a curl function call (0067) to a remote database which per paragraph 0068 “…separates the transaction based on the sender 525 and recipient 528 public key information” which Examiner is taking to mean the actual public key or specific wallet address (0067) as the disclosure also recites that users are not required to input and know each other’s public key or specific wallet address but instead may identify a receiver by a known username 100 (0067). Clearly the prior art can utilize 
As the rejections under section 101 have been overcome claims 1-5, 7-15 and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685